                                       IN THE
                         UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS



                                           EASTERN DIVISION
IN RE                                      HON. DEBORAH L. THORNE

           TERRANCE M. LOWERY,             CASE NO. 18-BK-27587
                                           CHAPTER 13
                            DEBTOR.
                                           HEARING DATE: JUNE 30, 2021
                                           HEARING TIME: 1:30 P.M.



                              NOTICE OF MOTION

TO:     See attached list

       PLEASE TAKE NOTICE that on June 30, 2021, at 1:30 p.m. I will appear
before the Honorable Deborah L. Thorne, or any judge sitting in that judge’s place,
and present the City of Chicago’s Motion to Modify Plan, a copy of which is attached.

      This motion will be presented and heard electronically using Zoom for
Government. No personal appearance in court is necessary or permitted. To appear
and be heard on the motion, you must do the following:

      To appear by video, use this link: https://www.zoomgov.com/. Then enter
the meeting ID.

      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-
646-828-7666. Then enter the meeting ID.

      Meeting ID. The meeting ID for this hearing is 160 9362 172. The meeting
ID can also be found on the judge’s page on the court’s web site.

      If you object to this motion and want it called on the presentment date
above, you must file a Notice of Objection no later than two (2) business days before
that date. If a Notice of Objection is timely filed, the motion will be called on the
presentment date. If no Notice of Objection is timely filed, the court may grant the
motion in advance without a hearing.
Dated: June 9, 2021                      Respectfully submitted,

                                         THE CITY OF CHICAGO

                                         Celia Meza
                                         Acting Corporation Counsel

                                         By: /s/ Charles A. King
                                             Asst. Corporation Counsel - Senior


Celia Meza
Acting Corporation Counsel
Charles A. King (ARDC #6216362)
Assistant Corporation Counsel - Senior
Jaime Dowell (ARDC #6281312)
Assistant Corporation Counsel
Chicago Department of Law
121 N. LaSalle St., Suite 400
Chicago, IL 60602
312-742-0019
chuck.king@cityofchicago.org
312-742-0056
jaime.dowell@cityofchicago.org
                                    SERVICE LIST
Registrants (via CM/ECF)
David M. Siegel           davidsiegel@gmail.com
Marilyn O. Marshall       courtdocs@chi13.com
Patrick S. Layng          USTPRegion11.ES.ECF@usdoj.gov


Other Parties (via First Class U.S. Mail)
American Credit Acceptance                   ILLINOIS DEPARTMENT OF
961 E. Main Street                           REVENUE
Spartanburg, SC 29302-2185                   BANKRUPTCY UNIT
                                             PO BOX 19035
American Credit Systems, Inc.                SPRINGFIELD IL 62794-9035
400 West Lake St., Suite 111
PO Box 72849                                 Opportunity Financial
Roselle, IL 60172-0849                       130 E Randolph St.
                                             Suite 1650
Cap One                                      Chicago, IL 60601-6241
10700 Capital One Way
Richmond, VA 23060-9243                      Santander Consumer USA Inc.
                                             an Illinois corporation
Citizens Finance                             d/b/a Chrysler Capital
7941 W 171st St.                             PO Box 961275
Tinley Park, IL 60477-3244                   Fort Worth, TX 76161-0275

Corp. America Family C Credit One            Small Business Administration
2075 Big Timber Rd Bankrupcty                1441 St. Nwmail Code 5460
Department                                   Washington, DC 20416-0001
Elgin, IL 60123-1140 PO Box 98873
                                             WELLS FARGO BANK NA
Great American Finance Corp.                 WELLS FARGO HOME MORTGAGE
20 N. Wacker Drive, Ste. 2275                AMERICAS SERVICING
Chicago, IL 60606-3096                       ATTN BANKRUPTCY DEPT MAC
                                             X7801-014
                                             3476 STATEVIEW BLVD
                                             FORT MILL SC 29715-7203
Arnold Scott Harris, P.C.
111 W. Jackson Blvd. Ste. 600                 Chrysler Capital
Chicago, IL 60604-3517                        Po Box 961275
                                              Fort Worth, TX 76161-0275
CAPITAL ONE
PO BOX 30285                                  Credit One
SALT LAKE CITY UT 84130-0285                  Bankruptcy Department
                                              PO Box 98873
Hsbc Bank                                     Las Vegas, NV 89193-8873
PO BOX 52530
Schaumburg, IL 60196-0001                      IRS
                                              Internal Revenue Service
LVNV Funding, LLC                             P.O. Box 7346
Resurgent Capital Services                    Philadelphia, PA 19101-7346
PO Box 10587
Greenville, SC 29603-0587                     Mark Sack, Dpm, Pc
                                              3216 W 115th St
Opportunity Financial, LLC                    Chicago, IL 60655-2805
130 E. Randolph Street
Suite 3400                                    Portafolio Recovery Associates
Chicago, IL 60601-6379                        Riverside Commerce Center
                                              120 Corporate Blvd Ste 100
Secretary of State                            Norfolk, VA 23502-4952
Safety & Financial Responsibility
2701 South Dirksen Parkway                    Secretary of State License Renewal
Springfield, IL 62723-1000                    3701 Winchester Road
                                              Springfield, IL 62707-9700
U.S. Small Business Administration
2 North 20th Street, Suite                    Wells Fargo Bank, N.A.
Birmingham, AL 35203-4002                     320 Default Document Processing
                                              N9286-01Y
Brandon S. Lefkowitz                          1000 Blue Gentian Road
29777 Telegraph Road, Suite 2440              Eagan, MN 55121-7700
Southfield, MI 48034-7667


                              CERTIFICATE OF SERVICE
       I, Charles A. King, an attorney, hereby certify that on June 9, 2021, I caused a
copy of the attached City of Chicago’s Motion to Modify Plan to be served via the
court’s electronic noticing system for Registrants on those designated to receive such
service, and on other parties via First Class U.S. Mail, as provided on the foregoing
Service List.
                                              /s/ Charles A. King
                                       IN THE
                         UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS



                                             EASTERN DIVISION
 IN RE                                       HON. DEBORAH L. THORNE

            TERRANCE M. LOWERY,              CASE NO. 18-BK-27587
                                             CHAPTER 13
                            DEBTOR.
                                             HEARING DATE: JUNE 30, 2021
                                             HEARING TIME: 1:30 P.M.




                CITY OF CHICAGO’S MOTION TO MODIFY PLAN


         The City of Chicago (“City”) by and through its counsel, move this honorable

Court for entry of an order pursuant to 11 U.S.C. § 1329 and FRBP 3015, modifying

the confirmed plan. In support thereof the City states as follows:

   On October 1, 2018, Terrance M. Lowery (“Debtor”) filed for relief under chapter

13 of the Bankruptcy Code, 11 U.S.C. § 101 et seq. (“Code”). The City of Chicago

(“City”) has both secured and unsecured claims against the Debtor. See Claims

Register 5-1 (secured claim for water utility service) and 3-1 (unsecured claim).

   On December 19, 2018, the court entered an order confirming the Debtor’s chapter

13 plan [Docket 22] (“Plan”). The Plan provides that the City’s secured claim for

water charges will be paid in regular monthly payments in the amount of $26.83; see

Plan, § 3.2. In part, Section 3.2 of the Plan provides,
                For secured claims of governmental units, unless otherwise
                ordered by the court, the value of a secured claim listed in
                a proof of claim filed in accordance with the Bankruptcy
                Rules controls over any contrary amount listed below. For
                each listed claim, the value of the secured claim will be paid
                in full with interest at the rate stated[.]

   The City’s claim is secured by the real property located at 10901 South Green

Street in Chicago (the “Property”). Section 3.1 of the Plan provides in part:


                If relief from the automatic stay is ordered as to any item
                of collateral listed in this paragraph, then, unless
                otherwise ordered by the court, all payments under this
                paragraph as to that collateral will cease, and all secured
                claims based on that collateral will no longer be treated by
                the plan.

   The Property is listed as collateral in Section 3.1, in connection with a mortgage

claim of another creditor.

       Another creditor obtained an order modifying the automatic stay on March 6,

2019. Lifting the stay as to a piece of property does not by itself affect any interest

in property, and specifically does not affect the secured status of any creditor. Relief

from the stay does not mean that a foreclosure will occur or that property will be

transferred away from the debtor prior to conclusion of the Chapter 13 case.

       Nevertheless, as a result of that order and the language in Section 3.1 of the

Plan, no secured claims related to the Property are entitled to payment, including the

City’s, even though the debtor listed the City’s debt in 3.2 intending that the claim be

paid in full.

       Moreover, pursuant to 11 U.S.C. § 1328(a), because under Section 3.1 the City’s

claim is no longer treated in the Plan, it will not be discharged. (Debtor receives a

                                              2
discharge “of all debts provided for by the plan[.]”) This, again, appears to be contrary

to the intended effect of confirmation of the Plan.

      11 U.S.C. § 1329(a)(1) provides that a confirmed plan may be modified to

increase or reduce the amount of payments on claims of a particular class of creditors.

Given the unintended negative effects of Section 3.1, the City asks that the plan be

modified to continue treating the claims of other creditors with interests in collateral

even if one creditor gets relief from the stay, increasing payments to that class of

creditors back up to the amounts originally set in the Plan. All creditors will receive

the payment on their claims contemplated by the Plan as confirmed.

      Wherefore, the City respectfully requests entry of an order modifying the Plan

to maintain treatment of secured claims with interests in collateral as to which the

stay is or may be lifted.


 Dated: June 9, 2021                           Respectfully submitted,

                                               THE CITY OF CHICAGO

                                               Celia Meza
                                               Corporation Counsel
 Celia Meza
 Corporation Counsel                           By: /s/ Charles A. King
 Charles A. King (ARDC #6216362)                   Asst. Corporation Counsel - Senior
 Assistant Corporation Counsel - Senior
 Jaime Dowell (ARDC #6281312)
 Chicago Department of Law
 121 N. LaSalle St., Suite 400
 Chicago, IL 60602
 312-742-0019
 chuck.king@cityofchicago.org
 312-742-0056
 jaime.dowell@cityofchicago.org



                                           3
